DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/21 has been entered.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 41, 42-47, 148-150 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27-34, 36, 135-138 of copending Application No. 16/302,370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to pharmaceutical compositions comprising a lipid nanoparticle where the compound has a formulas:

    PNG
    media_image1.png
    114
    241
    media_image1.png
    Greyscale
. 
    PNG
    media_image2.png
    124
    294
    media_image2.png
    Greyscale
and the specific polypeptide formula of Compound (18)

    PNG
    media_image3.png
    125
    474
    media_image3.png
    Greyscale
.  The claim only differ in that the lipid nanoparticle that comprise mRNA encode for a lipoptotein lipase in the 368 application and for a cystic fibrosis transmembrane conductance regulator in the 370 application.  While the claims recite different utility, the lipids have the same specific polypeptide compound formula.  As he claims are drawn to products, the patentability lies in the composition components, and the compounds are identical with overlapping scopes. For these reasons, the claims cannot be allowed together.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 43, 45-48, 118, 146, 148-187,189-191 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites a pharmaceutical composition comprising a lipid-nanoparticles wherein the lipid nanoparticle comprises a compound with the Formula (1A):

    PNG
    media_image1.png
    114
    241
    media_image1.png
    Greyscale
 where R4 is an unsubstituted C1-3 alkyl, or –(CH2)nQ, in which Q is OH, -NHC(S)N(R)2, -NHC(O)N(R)2; however, n is not defined in the claim or any subsequent claims. Since the n is not defined, R4 cannot be fully defined and as such the meets and bounds of the claim cannot be determined.   The dependent claims are also rendered indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
41, 43-47, 118, 146, 148-187, 189-191 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ansell et al (WO 2015/199952 hereafter Ansell) and Bancel et al (WO 2013151666 hereafter Bancel).
	Ansel discloses pharmaceutical composition comprising a lipid-nanoparticles comprising compounds that meet the general formulas of Ia, II and III (abstract, [age 3, lin. 10-25; page 27-45).  Pages 27-32 discloses specific lipids at table 1 on page 33.  Formula 1A is discloses by compound 37 when l is 3, m is 5, M1 is M’; M and M’ are both -C(O)O-; R4 is (CH2)nQ where n can be 2 and Q is a heterocycloalkyl; R2 and R3 are both C8 alkyl; and R’ is C17 alkyl.  The formulation comprises PEGylated lipids as well (page 40, line. 5-10). The compounds can comprise salts and stereoisomers of the compounds (page 4, lin. 5-25). The attached mRNA can be applied to transcript an needed metabolic function (page 6, lin. 5 to page 12).  These transcriptions allow for expression in the mammal or person in need thereof (page 13).  
	While disclose a composition comprising lipid nanoparticles and delivered MRNA along with
structural, PEGylated and ionizable lipids, the reference is silent to the specific mRNA and the
open reading frame for encoding lipoprotein lipase polypeptide. The use of these compounds are known
in the art as seen in the Bancel patent.
Bancel discloses a pharmaceutical formulation comprising ionizable lipids nanoparticles, and
mRNA that encodes LPL (abstract). The mRNA comprises an open reading frame encoding the
LPL polypeptide [Table 3 Table 6). The lipid that encodes for SEG ID 1 of the instant claims is disclosed as
SEQ IDS Nos 1138-1143 [Table 6]. The lipid nanoparticles are formed into pharmaceutical dosage
forms including intravenous administration (page 323). The release kinetics of the dosage form are
completely customizable, including single dose formulation (page 267-269, 326). The lipid formulation
has the same components and can be delivered in the same way as the instant invention. It would have
been obvious to include the mRNA compounds of the formulation into the similarly functioning

Regarding the reduction of the patient's lipid levels, itis the position of the Examiner that such
reductions in the patient's levels would be the result of the single dose intravenous
formulation comprising the lipid nanoparticles and mRNA components. These components are present
in the combination of the prior art and are prepared in the same manner, with fully optimizable
formulations.
With these aspects in mind it would have been obvious to combine the prior art in order to produce a stable formulation useful in treating various metabolic conditions. It would have been obvious to include the programmable formulation of Bancel into the similarly functioning and
structured formulation of Ansell as both formulations comprise similar components and solve the same
problem. One of ordinary skill in the art would have been motivated to combine the prior art to form a
stable intravenous formulation useful in treating metabolic conditions, including hyperlipidemia.
Response to Arguments
Applicant's arguments filed 9/17/21 have been fully considered but they are not persuasive. The compounds of Ansel do not render the instant claims obvious. As discussed above Ansel discloses compound 37 which would render Formulas Ia, II and III under specific conditions.  It would have been obvious to include the programmable formulation of Bancel into the similarly functioning and structured formulation of Ansell as both formulations comprise similar components and solve the same problem.  One of ordinary skill in the art would have been motivated to combine the prior art to form a stable intravenous formulation useful in treating metabolic conditions, including hyperlipidemia. 
Allowable Subject Matter
Claims 48, 50, 147, and 188 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618